DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 in the reply filed on 9 December 2020 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 108 206.9, filed on 18 April 2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 7 August 2019 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.
The information disclosure statement filed on 3 May 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature - German Office Action for German App. No. DE 10 2017 108 206.9.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiri (EP 1609561 A2) in view of Florian et al. (DE 102015219497 A1).
	With respect to Claim 1, Jiri (amended Figs. 1A-1D, 2A-2B on Page 4) discloses an adjustment device comprising:
a transverse tube (12, 24) and at least one connecting part (10) connected fixedly in terms of rotation (see Paragraph 0034) to the transverse tube (12, 24), wherein the transverse tube (12, 24) is arranged to lie in a bore (21) in the connecting part (10), 
a connecting part-bearing surface (14) chamfered by an angle and formed on the connecting part (10) in the region of the bore (21), an opposing chamfered transverse tube-bearing surface (a) of the transverse tube (12, 24) bearing against said connecting part-bearing surface (14) for limiting an axial movement of the transverse tube (12, 24), and
an end region (26) of the transverse tube (10) on a connecting part-rear face (20) of the connecting part (10) being radially outwardly shaped such that the connecting part (10) is clamped between the transverse tube-bearing surface (a) which bears against the connecting part-bearing surface (14) and the outwardly shaped end region (26).
Jiri fails to disclose that the adjustment device is of a vehicle seat for adjusting a vehicle seat component.
However, Florian et al. (Figs. 1-14) discloses an adjustment device of a vehicle seat for adjusting a vehicle seat component, wherein the adjustment device comprises a transverse tube (1) and at least one connecting part (10) connected fixedly in terms of rotation to the transverse tube. See Paragraphs 0001-0004, 0009-0010, 0016, and 0037, wherein the adjustment device is of a vehicle seat.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to use the adjustment device of Jiri as part of a 

    PNG
    media_image1.png
    789
    639
    media_image1.png
    Greyscale

Claim 2, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Jiri (amended Figs. 1A-1D, 2A-2B on Page 4) further discloses that at least one indentation (18, recessed area) is formed on the connecting part (10) in the region of the bore (21), a convex portion (a toothing, not shown) on a ring fold (28) of the transverse tube (12, 24) opposing said indentation (18), such that a rotation between the transverse tube (12, 24) and the connecting part (10) is blocked.
See Paragraph 0034, wherein the convex portion or the toothing is formed between the transverse tube (12) and the connecting part 10 from when considerable squeezing forces acted on the ring fold (28) of the transverse tube (12, 24) that has made some material of the ring fold (28) flow into the indentations (18), thereby providing torsional resistance and preventing any rotation therebetween.
With respect to Claim 3, Jiri in view of Florian et al. discloses the limitations set forth in Claim 2 but fails to disclose that four indentations are provided, said indentations being arranged offset to one another by 90° in the region of the bore.
However, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to modify the indentations of Jiri in view of Florian et al. such that there are four indentations being arranged offset to one another by 90°, as such a modification involves only routine skill in the art. 
With respect to Claim 4, Jiri in view of Florian et al. discloses the limitations set forth in Claim 2 and Jiri (amended Figs. 1A-1D, 2A-2B on Page 4) further discloses that the convex portions, or toothing (not shown), on the transverse tube (12, 24) are configured to be formed by at least partial deformation of a surface of the transverse tube in the region of the convex portions, wherein said at least partial deformation is the flow of some of the material from the ring fold (28) into the indentations (18) creating the toothing, or the convex portions (see Paragraph 0034). 
With respect to Claim 5, Jiri in view of Florian et al. discloses the limitations set forth in Claim 2 and Jiri (amended Figs. 1A-1D, 2A-2B on Page 4) further discloses that the convex portions, or toothing (not shown), on the transverse tube (12, 24) are configured to be formed by at least partial deformation of a surface of the transverse tube in the region adjacent to the 
With respect to Claim 6, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Jiri further discloses that the transverse tube-bearing surface (a) is configured to be formed by a deformation of a surface of the transverse tube, wherein said deformation of a surface of the transverse tube is the formation of the ring fold (28) (see Paragraph 0035). 
With respect to Claim 7, Jiri in view of Florian et al. discloses the limitations set forth in Claim 4 and Jiri further discloses that the convex portions, or the toothing (not shown), on the transverse tube (12, 24) are configured to be formed during a connecting process (see Paragraph 0034-0035), wherein the surface of the transverse tube (12, 24) is deformed by an insertion of the transverse tube (12, 24) into the bore (21) during the connecting process such that the convex portions are formed opposite the indentations (18).
Jiri in view of Florian et al. fails to expressly disclose that the transverse tube has an external radius which is larger than an internal radius of the bore.
However, Jiri (Fig. 13) teaches an embodiment of an arrangement between transverse tube (12) and a connecting part (10), wherein the transverse tube (12) is pressed by a setting head (not shown) through a bore (13) as a part of the connecting process of the arrangement, wherein an outer diameter of the transverse tube (12) can be slightly smaller or larger than that of the bore (13, punched hole). See Paragraph 0071 or lines 2391-2396 on Page 58 of the translation.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the external radius (or outer diameter) of the transverse tube and the internal radius (or diameter) of the bore of Jiri in view of Florian et al. such that the external radius (or outer diameter) of the transverse tube is larger than the internal radius (or diameter) of the bore; Jiri further teaching it is known to have a transverse tube inserted into a bore having a smaller diameter than that of the transverse tube in the art of forming connections.
With respect to Claim 8, Jiri in view of Florian et al. discloses the limitations set forth in Claim 6 and Jiri (amended Figs. 1A-1D, 2A-2B on Page 4) further discloses that the transverse tube-bearing surface (a) is configured to be formed during a connecting process (see Paragraph 0034-0035), wherein the surface of the transverse tube (12, 24) is deformed by an insertion of the 
Jiri in view of Florian et al. fails to expressly disclose that the transverse tube has an external radius which is larger than an internal radius of the bore.
However, Jiri (Fig. 13) teaches an embodiment of an arrangement between transverse tube (12) and a connecting part (10), wherein the transverse tube (12) is pressed by a setting head (not shown) through a bore (13) as part of the connecting process of the arrangement, wherein an outer diameter of the transverse tube (12) can be slightly smaller or larger than that of the bore (13, punched hole). See Paragraph 0071 or lines 2391-2396 on Page 58 of the translation.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the external radius (or outer diameter) of the transverse tube and the internal radius (or diameter) of the bore of Jiri in view of Florian et al. such that the external radius (or outer diameter) of the transverse tube is larger than the internal radius (or diameter) of the bore; Jiri further teaching it is known to have a transverse tube inserted into a bore having a smaller diameter than that of the transverse tube in the art of forming connections.
With respect to Claim 9, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 but fails to disclose that the chamfered connecting part-bearing surface on the connecting part is chamfered by an angle between 50° and 70°.
However, Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. chamfered connecting part-bearing surface on the connecting part), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting part-bearing surface on the connecting part of Jiri in view of Florian et al. such that it is chamfered by an angle between 50° and 70°, as such a modification involves only routine skill in the art.
With respect to Claim 10, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 but fails to disclose that the chamfered connecting part-bearing surface on the connecting part is chamfered by an angle of about 60°.

With respect to Claim 11, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Jiri (amended Figs. 1A-1D, 2A-2B on Page 4) further discloses that the shaped end region (26) is configured to bear against a connecting part-rear face (20) of the connecting part (10).
With respect to Claim 12, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Florian et al. further teaches that the adjustment device includes a height adjustment device. See Paragraph 0016, wherein the adjustment device is of a seat height adjustment of a motor vehicle.
With respect to Claim 13, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Florian et al. further teaches that the adjustment device includes a tilt adjustment device. See Paragraph 0016, wherein the adjustment device is of a seat inclination adjustment of a motor vehicle.

Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678    

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678